Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-16 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blanksteen et al. (9098467) in view of  Park (2014/0222425) .
Claim 1: Blanksteen discloses a  method, comprising: receiving, by one or more processors, (Col. 3 lines 35- processor 112) audio information based at least in part on a voice input from a user; (Col. 3, lines 1-4- thus the audio signal generated from the detected audio or sound uttered is received  and processed by processor 112 within the microphone unit 108)   
(audio signal reads on the audio information) 
(Col. 5, lines 5-11- thus actions associated with the command uttered by the user.)
( Col. 3 lines 47-52, Understand the system determines the action which is associated with the uttered command in order for the action to be performed) 
and performing, by the one or more processors (Remote computing resources 118)  the service function based at least in part on the user information. (Col. 7 lines 51-52- the resources 118 causes performance of an action associated with speech)  (Some of the actions are playing a requested song) 
Blanksteen does not clearly disclose how one or more processors, determines user information for the user based at least in part on the audio information; 
Park discloses determines user information for the user based at least in part on the audio information. (Section 0046, lines 7-10, generates a recognizer (user information) by using the feature vector (audio information) for learning and the matching information for learning). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching using audio feature vectors to recognize users. The motivation is that using audio features vectors makes sound processing easier. 

Claim 2: Blanksteen in view of Park discloses wherein the user information is associated with characterization information for the user, the characterization information pertaining to one or more characteristics of the user. (Blanksteen: Col. 8 lines 29-31- thus the voice prints associated with the answers reads on the characterization information pertaining to a particular user and that is used to make the determination as to if the command is from a particular user) 
Claim 3: Blanksteen in view of Park discloses wherein the method is performed by a server that is in communication with a client;  the client obtains the voice input from the user and communicates the audio information to the server; (Blanksteen: Col. 3 lines 15-23- microphone is used to obtained the voice command) and the client provides a response to the user based on the server performing the service function. (Blanksteen: Col. 3 lines 56-60- thus the home environment 102 is in communication with servers 122 (1), 122(2) in the remote computing resources 118 in making the determination as to if the action needs to be performed See Col. 3 lines 55-60)
Claim 4: Blanksteen in view of Park discloses wherein the method is performed by a smart device that is configured to receive the voice input from the user via a microphone. (Blanksteen: Col. 3, lines 5-8- thus electronic voice-controlled device 106 reads on the smart device with a microphone unit 108) 
Claim 5: Blanksteen in view of Park  discloses wherein the smart device locally stores the user information.( Blanksteen: Col. 3 lines 32-38- thus the memory 114 stores access to a speech-recognition engine- thus speech recognition engine reads on user information which is the voice print of the user). 
Claim 7: Blanksteen in view of Park discloses wherein the service function is determined based at least in part on converting the audio information to corresponding text (Blankseen: Col. 2 lines 27-28 the predefined words are text that is converted from the voice command and therefore there is an audio to text conversion, also Col. 4, lines 22-25 teaches speech-recognition engine which is known to be audio information to text)  and determining whether the corresponding text comprises one or more keywords associated with the service function. (Blankseen: Col. 2 lines 22-28- thus the wake word where the wake word is the predefined words which is the text from the voice command). 
Claim 8: Blanksteen in view of Park discloses wherein determining the service function based at least in part on the audio information comprises converting the audio information into corresponding text information; (Blankseen: Col. 2 lines 27-28 the predefined words are text that is converted from the voice command and therefore there is an audio to text conversion)  
 matching the text information with one or more service instructions comprised in a service instruction library; (Blankseen: Col. 2 lines 65-67- residing locally means there is a storage that stores actions associated with commands)  and determining that the one or more service instructions matched with the text information correspond to the service function pertaining to the audio information. (Blankseen: Abstract , lines 7-9 “perform actions associated with subsequent voice commands uttered by the same user” that means an action or service is associated/matched with an instruction or command) 
Claim 9: Blanksteen in view of Park discloses wherein determining the user information for the user based at least in part on the audio information (Park: Section 0046, lines 7-10) comprises: 
generating a speech feature vector based at least in part on the audio information; (Blanksteen: Col. 6, lines 12-15- thus user identification includes extracting features from the utterance to form the initial voice print which reads on the speech feature vector) 
matching the speech feature vector with a user feature vector; (Blanksteen: Col. 6 lines 16-18- thus comparing voice print with the previously created voice print  using Vector Quantization) 
 and determining the user information associated with the user feature vector that matches the speech feature vector. (Blanksteen: Col. 6 lines 16-18, identifying speech feature with the closet match using Vector Quantization- thus means the speech features are vectors)  
Claim 10: Blanksteen in view of Park discloses wherein the generating the speech feature vector comprises generating a feature matrix based at least in part on the audio information; (Blankseen: Col. 6 lines 28-30- thus the matrix representation  means the voice features extracted is represented in a form of a matrix) 
 and performing dimension reduction processing with respect to the feature matrix according to a plurality of feature dimensions to obtain a plurality of dimension values used to represent feature dimensions, (Blanksteen: Col. 6 lines 50-53 thus using the machine-learning techniques such as support vector machine (SVM)  reduces the dimensions of the feature vector at the output layer- Neural networks has more input layers than output layers-Col. 5 lines 54-58) 
 wherein the plurality of dimension values corresponds to the speech feature vector. (Park: Section 0059- thus 3D and 2D dimensions for feature vectors reads on the dimensions values)
Claim 11: Blanksteen in view of Park discloses wherein the generating the speech feature vector comprises at least one of selecting any one piece of audio information of the user in connection with generating the speech feature vector; (Blanksteen: Col. 6, lines 12-15- thus user identification includes extracting features from the utterance to form the initial voice print which reads on the speech feature vector)
 and providing specified information to the user and using speech information input by the user according to the specified information as a basis to generate the speech feature vector. (Blanksteen: Col. 6 lines 16-18, identifying speech feature with the closet match using Vector Quantization- thus means the speech features are vectors)  

Claim 12: Blanksteen in view of Park  discloses wherein determining the service function indicated by said audio information comprises: determining whether the audio information comprises a start keyword; (Blanksteen: Col. 2 lines 33-35-wakeword) and determining the service function indicated by the audio information if the audio information comprises the start keyword. (Blanksteen: Col. 2 lines 20-35- thus the use of wake word to determine the audio information is from a valued user reads on the use of start keyword) 
Claim 13: Blanksteen in view of Park discloses further comprising determining that at least two service functions correspond to the audio information; (Blanksteen: Col. 8 lines 14-18- thus at least 2 services are adding an item to a list, providing a recommendation to a user, placing a phone call)
providing prompt speech information corresponding to the at least two service functions to the user and obtaining a selection instruction corresponding to a selection of a selected service function from the user; (Blanksteen: Col. 5 lines 40-45- thus the permission to perform the function reads on the selection of instruction because given the permission means that a particular instruction is selected) 
(understand asking for the permission reads on the prompt)
 and determining that the selected service function corresponding to the selection instruction is a service instruction to be used in connection with performing the service function. (Blanksteen: Col. 5 lines 40-46)
Claims 15-16 Please see item 1 for detailed explanation, Claim is objected to as allowable if put into independent form. 
Claim 17: Blanksteen discloses a device comprising one or more processors configured to receive audio information based at least in part on a voice input from a user; (Col. 3, lines 1-4- thus the audio signal generated from the detected audio or sound uttered is received  and processed by processor 112 within the microphone unit 108)   
(audio signal reads on the audio information) 

determine a service function corresponding to the audio information; (Col. 5, lines 5-11- thus actions associated with the command uttered by the user.)
 ( ( Col. 3 lines 47-52, Understand the system determines the action which is associated with the uttered command in order for the action to be performed) 
and perform the service function based at least in part on the user information; (Col. 7 lines 51-52- the resources 118 causes performance of an action associated with speech)  (Some of the actions are playing a requested song) 
and one or more memories coupled to the one or more processors, configured to provide the one or more processors with instructions. (Memory 114 and Processor 112 shown in Fig. 1) 
Blanksteen does not clearly disclose how one or more processors, determines user information for the user based at least in part on the audio information; 
Park discloses determines user information for the user based at least in part on the audio information. (Section 0046, lines 7-10, generates a recognizer (user information) by using the feature vector (audio information) for learning and the matching information for learning). 

Claim 18: Blanksteen discloses a system comprising one or more terminals; (Col. 3 lines 15- thus the Voice Controlled device 116) and one or more servers in communication with the terminal; (Voice Controlled device 116 shown in Fig 1) wherein the terminal obtains audio information based at least in part on voice input from a user; (Col. 3, lines 1-4- thus the audio signal generated from the detected audio or sound uttered is received  and processed by processor 112 within the microphone unit 108)   
(audio signal reads on the audio information) 
and the one or more of the terminal and the one or more servers determine a service function corresponding to the audio information, (Col. 5, lines 5-11- thus actions associated with the command uttered by the user.)
( Col. 3 lines 47-52, Understand the system determines the action which is associated with the uttered command in order for the action to be performed) 
and perform the service function based at least in part on the user information. (Col. 7 lines 51-52- the resources 118 causes performance of an action associated with speech)  (Some of the actions are playing a requested song) 
Blanksteen does not clearly disclose determine user information for the user based at least in part on the audio information.
Park discloses determine user information for the user based at least in part on the audio information. (Section 0046, lines 7-10, generates a recognizer (user information) by using the feature vector (audio information) for learning and the matching information for learning). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching using audio feature vectors to recognize users. The motivation is that using audio features vectors makes sound processing easier. 


Claim 19: Blanksteen discloses a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium (Col. 3 lines 15- thus the Voice Controlled device 116) and comprising computer instructions for:
 receiving, by one or more processors, audio information based at least in part on a voice input from a user; (Col. 3, lines 1-4- thus the audio signal generated from the detected audio or sound uttered is received  and processed by processor 112 within the microphone unit 108)   
(audio signal reads on the audio information) 
determining, by the one or more processors, a service function corresponding to the audio information; (Col. 5, lines 5-11- thus actions associated with the command uttered by the user.)
( Col. 3 lines 47-52, Understand the system determines the action which is associated with the uttered command in order for the action to be performed) 
and performing, by the one or more processors, the service function based at least in part on the user information. (Col. 7 lines 51-52- the resources 118 causes performance of an action associated with speech)  (Some of the actions are playing a requested song) 
Blanksteen does not clearly disclose determining, by the one or more processors, user information for the user based at least in part on the audio information; 
Park discloses determines user information for the user based at least in part on the audio information. (Section 0046, lines 7-10, generates a recognizer (user information) by using the feature vector (audio information) for learning and the matching information for learning). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching using audio feature vectors to recognize users. The motivation is that using audio features vectors makes sound processing easier. 



Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blanksteen in view of Park as applied to claims 1-5, 7-13 and 17-19  above, and further in view of Rodriguez (20110143811).

Claim 6: Blanksteen in view of Park dies not discloses wherein the smart device locally stores a mapping of preference data to does user information, and performs the service function based at least in part on the preference data corresponding to the user information.
Rodriguez discloses wherein the smart device locally stores a mapping of preference data to does user information, (Section 0891, lines 1-3- thus stored profile information relating to the user)  and performs the service function based at least in part on the preference data corresponding to the user information. (Section 0676, lines 11-13- thus the preferences of the user to infer content of the snapped pictures and to better tailor the intuited response- thus the service of snapping pictures is performed based on the user preferences). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching or using user preference data to make decisions. The motivation is that recommendation made the system are tailored towards the usage history of the user and therefore it becomes very useful.   


Claim 14: Blanksteen in view of Park disclose further comprising providing to the user confirmation information and in response to receiving a confirmation instruction from the user, performing the service function. (Blanksteen: Col. 2 lines 42-45- thus when the user provides permission based on the request means that a confirmation is provided)
However Blanksteen in view of Park does not discloses where a user preference data pertaining to the service function and being comprised in the user information are used to perform a function. 
Rodriguez discloses where a user preference data pertaining to the service function and being comprised in the user information are used to perform a function. 
 (Section 0676, lines 11-13- thus the preferences of the user to infer content of the snapped pictures and to better tailor the intuited response- thus the service of snapping pictures is performed based on the user preferences). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching or using user preference data to make decisions. The motivation is that recommendation made the system are tailored towards the usage history of the user and therefore it becomes very useful.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haughay (20170316782) is directed to processing voice inputs received by an electronic device for receiving a voice input and identifying the user providing the voice input. The voice input can be processed using a subset of words from a library used to identify the words or phrases of the voice input. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                                           06/12/2021